Citation Nr: 0821444	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  04-21 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
duodenal ulcer.

2.  Entitlement to service connection for surgical scars, 
status post parietal cell vagotomy, claimed as secondary to 
the duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from October 1974 to December 
1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision of the 
New Orleans, Louisiana, regional office (RO) of the 
Department of Veterans Affairs (VA).  The Pittsburgh, 
Pennsylvania RO currently has jurisdiction over this appeal. 

This appeal was previously before the Board in August 2007 
but was remanded for additional development.  The requested 
development has been completed, and the appeal has been 
returned for further review.  


FINDINGS OF FACT

1.  Entitlement to service connection for a duodenal ulcer 
was denied in a March 1981 rating decision; the veteran did 
not submit a notice of disagreement with this decision within 
one year of the April 1981 notice.  

2.  The evidence considered in March 1981 included the 
veteran's service medical records and VA hospital and 
treatment records dated October 1980 to February 1981.  The 
March 1981 rating decision denied the veteran's claim on the 
basis that the service medical records were completely 
negative for evidence of a stomach disorder, and the post 
service medical records did not show compensable 
manifestations of a duodenal ulcer within one year of 
discharge from service.  

3.  The last final denial of the veteran's claim was in 
January 1997; evidence received since then either contains 
information that was previously considered, or does not 
purport to show that the veteran's duodenal ulcer began 
during service or manifested to a compensable degree within 
one year of discharge from service. 

4.  The veteran's scars, status post parietal cell vagotomy 
were not from a surgery performed during service, and are not 
the result of a service connected disability.  


CONCLUSIONS OF LAW

1.  The March 1981 rating decision that denied entitlement to 
service connection for duodenal ulcers is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.105(a) (2007).

2.  Evidence received since the most recent final denial of 
the claim for service connection for duodenal ulcers in 
January 1997 is not new or material.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.303, 3.307, 3.309 (2007). 

3.  The veteran's scars, status post parietal cell vagotomy 
were not incurred due to service or due to a service 
connected disability.  38 C.F.R. § 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

During the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial. 

In this case, the veteran was provided with a preadjudication 
notification letter in July 2003.  This letter did not 
contain the required information.  

The Board has taken steps to remedy the lack of proper 
preadjudication VCAA notice.  The appeal was remanded in 
August 2007 in order to provide the veteran with proper VCAA 
notification.  This was accomplished in an August 2007 
letter.  This letter provided the veteran with information 
regarding requests to reopen previously denied claims on the 
basis of new and material evidence.  The veteran was provided 
with the basis for the original denial of his claim, and he 
was notified of what would constitute new and material 
evidence in view of this basis.  The veteran was also 
notified of the evidence necessary to prevail in the 
underlying claim for service connection.  He was informed of 
the evidence that VA was responsible for providing, the 
evidence he was responsible for submitting, and the 
assistance that VA could give him in obtaining that evidence.  
Finally, the letter notified the veteran of how disability 
ratings and effective dates are assigned.  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23353 (Apr. 30, 2008).  
However, this notice was also contained in the August 2007 
letter.  

As the notice came after the initial adjudication of the 
claim, the timing of the notice did not comply with the 
requirement that it precede the adjudication.  The timing 
deficiency was remedied by the fact that the veteran's claim 
was readjudicated by the RO in March 2008, after proper VCAA 
notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

VA has also complied with its VCAA duties to assist the 
veteran with the development of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  All available service medical 
records and VA treatment records have either been obtained, 
or the sources have indicated that no additional records 
exist.  There is no indication that there is any relevant 
evidence that must be obtained.  Therefore, the Board may 
proceed with adjudication of the veteran's appeal.  

Service Connection

The veteran contends that he developed duodenal ulcers during 
service.  He argues that he was treated for ulcers and 
diagnosed with this disability during active duty.  He 
believes that the ulcers for which he was treated two years 
after discharge are the same disability for which he was 
treated in service.  The veteran also contends that he should 
be compensated for the scars that resulted from the surgery 
to treat his duodenal ulcer. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If duodenal ulcers becomes manifest to a degree of 10 percent 
within one year of separation from active service, then they 
are presumed to have been incurred during active service, 
even though there is no evidence of ulcers during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Duodenal Ulcers

The record shows that service connection for duodenal ulcers 
was denied in a March 1981 rating decision.  The veteran was 
notified of this decision and provided with his appellate 
rights in an April 1981 letter.  The veteran did not submit a 
notice of disagreement with this decision within one year of 
receipt of the letter.  Therefore, the March 1981 decision is 
final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to VA, 
and material evidence is defined as existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

The Court has stated that for the purpose of determining 
whether or not new and material evidence has been presented 
to reopen a claim, the evidence for consideration is that 
which has been presented or secured since the last time the 
claim was finally disallowed on any basis, and not only since 
the last time it was disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

The evidence considered by the March 1981 rating decision 
included the veteran's service medical records, as well as VA 
treatment records dated from October 1980 to November 1980, 
and VA hospital records from February 1981.  The March 1981 
rating decision denied the veteran's claim on the basis that 
the service medical records were completely negative for 
evidence of a stomach disorder, and the post service medical 
records did not show compensable manifestations of a duodenal 
ulcer within one year of discharge from service.  

The record shows that the veteran has attempted to reopen his 
claim for service connection for a duodenal ulcer on several 
occasions.  The veteran's claim for service connection for a 
duodenal ulcer was most recently denied in January 1997.  He 
did not initiate an appeal of this decision within one year 
of notice thereof, and it is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).  Therefore, the Board will review the 
evidence submitted since January 1997 in order to determine 
whether or not it is new and material.  

The additional evidence received since January 1997 consists 
entirely of VA hospital and treatment records dated from 1980 
through the 1990s.  After a review of these records, the 
Board finds that none of the additional evidence is both new 
and material.  

The treatment records dated subsequent to 1981 are new, in 
that they were not physically present at the time of the 
March 1981 rating decision.  However, these records merely 
show ongoing treatment for the veteran's ulcer and associated 
conditions without providing any information that would 
relate the ulcers to active service.  Therefore, they are not 
material.  

The hospital and treatment records dated prior to 1981 are 
from the same sources as the records obtained and considered 
in the March 1981 rating decision.  Subsequently, many of 
these records are duplicates of those considered at that 
time, which means that they are neither new nor material.  
The remaining records, with one possible exception, are not 
duplicates, but provide only additional descriptions of the 
same treatment that was described in the records that were 
considered in March 1981.  For instance, a February 1981 
hospital report considered in the March 1981 rating decision 
shows that the veteran underwent a parietal cell vagotomy 
during his admission.  The additional records include the 
surgeon's February 1981 report of this procedure.  Although 
this report was not available in March 1981, it is neither 
new nor material.  The information contained in the report 
describes the veteran's parietal cell vagotomy, which was 
already noted in the previously considered February 1981 
hospital report.  Furthermore, it does not contain any 
opinion as to the etiology of the ulcers.  Therefore, it is 
cumulative and redundant, and as it does not provide any 
additional information or relate the veteran's ulcers to 
active service, it is neither new nor material.  

November 1980 treatment notes include a quotation from the 
veteran stating that "They've been treating me for two years 
at Pease Air Force Base for any ulcer".  However, a review of 
the evidence considered in March 1981 shows that this 
information is also cumulative and redundant.  This original 
evidence included October 1980 nursing notes stating that the 
veteran had previously passed out from abdominal pains.  The 
note adds that this happened in 1977 while in service and 
that he had been diagnosed at that time with an ulcer.  The 
additional November 1980 treatment note is not new because it 
contains the same unsubstantiated history of treatment dating 
from near the end of the veteran's service that was 
previously considered and rejected, nor is it material 
because the veteran's unsupported lay statement does not 
raise a reasonable possibility of substantiating the claim.  
His claim to VA medical personnel of having been diagnosed 
with ulcers in service is no different from the claim to VA 
medical personnel that was considered in March 1981, which 
means that it is cumulative and redundant.

Therefore, as the veteran has not submitted any evidence that 
is both new and material, his claim for service connection 
for duodenal ulcers is not reopened.  

Scars, Status Post Parietal Cell Vagotomy

The veteran contends only that he should be compensated for 
the scars that resulted from the surgical treatment of his 
ulcers.  The evidence shows that the veteran underwent a 
parietal cell vagotomy as a result of his duodenal ulcer in 
February 1981, which was more than two years after discharge 
from service.  However, as service connection for the 
duodenal ulcers has not been established, service connection 
for the surgical scars that are secondary to the ulcers also 
may not be established.  Service connection for scars, status 
post parietal cell vagotomy is not warranted.  38 C.F.R. 
§ 3.310(a).





							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a duodenal 
ulcer; the appeal is denied. 

Entitlement to service connection for surgical scars, status 
post parietal cell vagotomy, claimed as secondary to the 
duodenal ulcer is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


